NO. 83-326
                       IN THESUPREME COURT OF THE STATE OF MONTANA
                                                      1984



LARS LEWIS OLSEN, MARY ANN OLSEN,
ROBERT JOSEPH OLSEN, and JOYCE
OLSEN ,
                               Plaintiffs and Appellants,



EVERED L. McQUEARY, W 1 O N A McQUEARY,
ANDREW BECK and DONALD W. BECK,
                               Defendants and Respondents.




APPEAL FROM:             District Court of the Third Judicial District,
                         In and for the County of Powell,
                         The Honorable Robert J. Boyd, Judge presiding.

COUNSEL OF =CORD:

         For Appellants:
                         Johnson, Skakles         &   Kebe; Greg J. Skakles, Anaconda,
                         Montana

      For Respondents :
                         Loble    &   Pauly; C. Bruce Loble, Helena, Montana



                                             Submitted on Briefs:      June 14, 1984
                                                             ~ ~ ~ i d ~ d :30, 1984
                                                                      August

         r
Filed:
         b ,.-!2
          4        j    ;984



                                              I
                                         !
                               & a!
                                , )-
                                             Clerk
Mr. J u s t i c e L.        C.    Gulbrandson d e l i v e r e d t h e Opinion of               the
Court.


          The p l a i n t i f f s a p p e a l from t h e judgment                 of   the Third
J u d i c i a l D i s t r i c t Court,       Powell       County,       which      decreed     the

respective          water         rights     of    plaintiffs          and       defendants     in

Upper F r e d B u r r C r e e k and Lower F r e d B u r r Creek c h a n n e l n e a r

Deer Lodge, Montana.                  W a f f i r m t h e d e c i s i o n of t h e D i s t r i c t
                                       e
Court.

          The p l a i n t i f f s own p r o p e r t y i n P o w e l l County              in   the

Lower      Fred Burr             Creek   drainage.           Some o f        these lands are

owned by L a r s and Mary Ann O l s e n , h u s b a n d a n d w i f e , and some

by R o b e r t and J o y c e O l s e n , husband and w i f e .

          D e f e n d a n t Andrew Beck           owns p r o p e r t y u p h i l l      from t h e

Olsens       in     t h e Upper       Fred    Burr      Creek d r a i n a g e .        Defendant

Donald Beck            is t h e g u a r d i a n of       Andrew Beck,            who h a s b e e n

adjudged          an    incompetent.               Evered       a n d Ramona           McQueary,

husband        and w i f e ,        through       a management               agreement,        are

p r e s e n t l y r e s p o n s i b l e f o r managing t h e Andrew Beck p r o p e r t y .

The McQuearys c l a i m no w a t e r r i g h t i n t h i s a c t i o n , and w e r e

d i s m i s s e d a s d e f e n d a n t s by t h e D i s t r i c t C o u r t .

          Upper F r e d B u r r C r e e k i s a n a t u r a l s t r e a m a r i s i n g i n a

h i l l y a r e a e a s t of       t h e B e c k p r o p e r t y and f l o w i n g i n a w e l l

defined        channel           through   the     Beck     property.             However,     the

creek disappears                 i n t o t h e ground n e a r        the Beck          farmstead,

e x c e p t i n t i m e s of f l o o d .      The Lower F r e d B u r r C r e e k c h a n n e l

runs     in a       n o r t h w e s t e r l y d i r e c t i o n and w a t e r    flows    in   the
channel        on      an    intermittent           basis.          The      District       Court
found t h a t Upper F r e d B u r r Creek and Lower F r e d B u r r C r e e k
c h a n n e l a r i s e from s e p a r a t e s o u r c e s o f w a t e r and e x c e p t i n

t i m e s of      flood,     Upper F r e d B u r r C r e e k c o n t r i b u t e s no w a t e r
t o t h e Lower Fred B u r r C r e e k c h a n n e l .                    T h e c o u r t a l s o found

t h a t Upper       Fred      Burr     Creek        is n o t         a    tributary        to    either
Lower F r e d B u r r C r e e k c h a n n e l o r t h e Deer Lodge R i v e r .                     An y

w a t e r t h a t f l o w s t h r o u g h t h e Lower F r e d B u r r C r e e k c h a n n e l
is e i t h e r f o r e i g n water imported v i a i r r i g a t i o n d i t c h e s from

Cottonwood          Creek      and     Baggs        Creek        or       waste,     drainage       and
return        flow      accumulations               from     irrigation               on    adjacent
ranches.
          Bob and J o y c e O l s e n have a d e c r e e d s i x t y i n c h w a t e r

r i g h t o u t of Cottonwood Creek w i t h a n 1 8 8 2 p r i o r i t y d a t e .
L o u i s S m i t h and Sam Beck own l a n d i n t h e Upper                               and Lower
Fred Burr Creek d r a i n a g e s , between t h e r e s p e c t i v e r a n c h e s o f
p l a i n t i f f s and d e f e n d a n t s .      L o u i s Sinith and Sam B e c k a l s o
h a v e d e c r e e d r i g h t s f r o m Cottonwood C r e e k .                    Bob a n d J o y c e

Olsen,      L o u i s S m i t h and Sam Beck               together            i m p o r t more t h a n

3,500      miner's        inches       of       Cottonwood            Creek      water      into    the
d r a i n a g e a r e a o f Lower F r e d B u r r C r e e k c h a n n e l .             The r a n c h e s
of L o u i s S m i t h and Sam Beck a r e u p h i l l f r o m t h e O l s e n s ' l a n d
and     any     waste,        drainage            and    return             flow     waters        from

i r r i g a t i o n on t h e s e r a n c h e s f l o w i n t o t h e lower F r e d B u r r
C r e e k c h a n n e l and a r e a v a i l a b l e f o r u s e by p l a i n t i f f s .            The

District        Court        found      that       plaintiffs,                Robert       and   Joyce
O l s e n , had a p p r o p r i a t e d and d i v e r t e d s i x t y m i n e r ' s i n c h e s o f

t h i s w a t e r w i t h a 1954 p r i o r i t y d a t e .                The c o u r t f o u n d t h a t
p l a i n t i f f s L a r s and Mary Ann O l s e n a p p r o p r i a t e d and d i v e r t e d
f i f t y m i n e r ' s i n c h e s w i t h a p r i o r i t y d a t e of 1965.

          I n 1872, d e f e n d a n t s ' p r e d e c e s s o r ,          Grant, appropriated
and    diverted         250 m i n e r ' s       i n c h e s of       Upper      Fred Burr        Creek
waters.          Grant's        successor          filed         a       declaration        of   water
r i g h t i n 1885 i n t h e c o u n t y o f f i c e of t h e c l e r k and r e c o r d e r
i n c o n f o r m a n c e w i t h s t a t u t o r y law.     Upper F r e d B u r r C r e e k i s

a h i g h m o u n t a i n s t r e a m whose p r i n c i p a l        flow occurs i n t h e
spring.         Defendants'          irrigated         lands are located                 on s t e e p
h i l l s i d e s w i t h s h a l l o w t o p s o i l l a y i n g o v e r c o a r s e rock and
gravel.         S u c c e s s f u l g r o w i n g of c r o p s on t h i s l a n d r e q u i r e s

repeated flood i r r i g a t i o n .
          The D i s t r i c t C o u r t found t h a t 1 . 5 m i n e r ' s i n c h e s p e r

acre     were       required        to     successfully           irrigate         this         land.
T h e r e i s s e l d o m s u f f i c i e n t w a t e r i n Upper F r e d B u r r C r e e k t o

irrigate         all     of    defendants'           land.        Thus,          Beck     and     his
predecessor            have    consistently           used     the     entire           amount     of

Upper     Fred      Burr      Creek w a t e r s a v a i l a b l e f o r     i r r i g a t i o n and
s t o c k w a t e r p u r p o s e s , e x c e p t i n t i m e s of f l o o d .

         The D i s t r i c t C o u r t      found      t h a t t h e d e f e n d a n t and h i s
p r e d e c e s s o r s had     appropriated            a n d d i v e r t e d 250 m i n e r ' s
i n c h e s f r o m Upper F r e d B u r r Creek w i t h a p r i o r i t y d a t e o f
1 8 7 2 , and 1 , 0 1 0 m i n e r ' s      i n c h e s f r o m Upper      Fred Burr Creek
w i t h a p r i o r i t y d a t e of 1915.
         P l a i n t i f f s f i l e d s u i t i n 1979, a l l e g i n g wrongful use

of t h e w a t e r s o f F r e d B u r r C r e e k by d e f e n d a n t s a n d a l l e g i n g
t h a t p l a i n t i f f s had s u p e r i o r r i g h t s t o t h e w a t e r ,        a t least
t o the waters            i n e x c e s s of    250 m i n e r s i n c h e s .       Plaintiffs
asked f o r an a d j u d i c a t i o n of           r i g h t s t o t h e w a t e r s of         Fred

B u r r C r e e k and a p p o i n t m e n t of a w a t e r c o m m i s s i o n t o m e a s u r e
and    distribute          the     water       in   accordance         with        the     court's
decree.         D e f e n d a n t s i n t h e i r answer c l a i m e d s u p e r i o r r i g h t s
t o a l l w a t e r s of       Fred Burr        Creek.         The c a s e was h e a r d by
J u d g e Boy?.,       who e n t e r e d   a    decree       in April       of     1983.          The
d e c r e e awarded d e f e n d a n t s 1 , 2 6 0 m i n e r ' s       i n c h e s from Upper
Fred     Burr     Creek.          P l a i n t i f f s Robert     and J o y c e O l s e n w e r e
awarded     sixty miner's        inches from Lower             Fred    Burr    Creek
channel, and plaintiffs Lars and Mary Ann 01-sen were awarded

fifty miner's inches from Lower Fred Burr Creek channel.
       The plaintiffs' first issue on appeal is whether the
findings of fact and            conclusions of         law of the District
Court are supported by substantial credible evidence.                            We
first address a subsidiary issue raised by plaintiffs: Did

the District Court err            in adopting verbatim much of the
proposed findings of fact and conclusions of law tendered by
the respondents?
       In    the   past    this    Court has          discouraged       the    trial
court's      wholesale         adoption    of    proposed        findings       and
conclusions of the prevailing party.                     In re Marriage of
Wolfe (Mont. 1983), 659 P.2d 259, 261, 40 St. Rep. 211, 213;
Tomaskie v. Tomaskie (Mont. 1981), 625 P.2d 536, 538-39, 38
St.Rep.     416, 419.      dowever as we stated in Kowis v. Kowis
(Mont. 1983), 658 P.2d 1084, 1088, 40 St.Rep.                149, 154:
" [W]here.    . .       findings and      conclusions are sufficiently
comprehensive and pertinent to the issues to provide a basis
for decision, and are supported by the evidence, they will
not   be    overturned     simply because         the     court       relied    upon
proposed     findings and        conclusions submitted by               counsel."
Here, the findings and conclusions of the trial court were

comprehensive and          pertinent      to    the    issues presented          for
decision, providing a solid basis for the court's decision.
       The remaining question             is whether       the findings and
conclusions        of    the    District       Court     are     supported       by
substantial credible evidence.
       The court found           that the       Fred    Burr    Creek    drainage
actually consisted of two separate streams, Upper Fred Burr
Creek and Lower Fred Burr Creek channel.                      The court also
determined that Upper Fred Burr Creek is not a tributary to
Lower Fred Burr Creek channel.                These findings provided the

basis for the court's eventual decree of water rights to the
parties.        In particular, the plaintiffs maintain                       that
findings of fact six and seven, quoted below, are clearly
erroneous and require reversal.
               "6. That from the totality of the
               evidence as confirmed by the Defendants'
               expert, Charles C. Bowman, Upper Fred
               Burr Creek is a natural stream arising in
               a hilly area easterly from the Andrew A .
               Beck property, flowing in a well-defined
               channel through the Beck property until
               it disappears into the ground, except in
               times of flood, at or near the Beck
               farmstead, occupied by the McQuearys as
               their residence.
               "7. The Lower Fred Burr Creek channel is
               a separate source of water supply from
               Upper Fred Burr Creek        and   arises
               generally in the North Half of Section 27
               of Township 8 North, Range 9 West where
               it flows as an intermittent stream in a
               northwesterly direction."
         The standard of review long employed by this Court
requires only      that     the   findings          and   conclusions of        the
District       Court   be   supported          by    substantial        credible
evidence.       In re Marriage of Pickering                (Mont. 1984), 678
P.2d 1146, 1147, 41 St.Rep. 617, 618, "Findings will not be
overturned unless there is a clear preponderance of evidence

against    them, recognizing           that    evidence may        be    weak    or
conflicting, yet still support the findings."                           Jensen v.
Jensen (Mont. 1981), 629 P.2d 765, 768, 38 St.Rep. 927, 930.
         The   challenged     findings of            the   trial    court       are
largely, although not entirely, based upon the testimony of
the respondents' expert witness, Charles C. Bowman.                        Bowman
is   a   retired   professor      of    agricultural engineering from
Montana S t a t e U n i v e r s i t y who h a s s p e c i a l i z e d f o r a number s f

years       in     Montana           water         law,     irrigation                 and    drainage
problems.           P r o f e s s o r Bowman t e s t i f i e d t h a t Upper F r e d B u r r

C r e e k is a d r a i n a g e c o m p l e t e l y s e p a r a t e f r o m Lower F r e d B u r r
Creek c h a n n e l .       H e t e s t i f i e d t h a t e x c e p t i n times o f                   flood,
Upper      Fred      Burr      Creek          disappears       into         the       ground          on    the
defendants'          land,        we11 u p h i l l f r o m p l a i n t i f f s '            land.           The

u p p e r c r e e k g o e s u n d e r g r o u n d where i t f l o w s i n t o a l a r g e a n d
very      porous        gravel         deposit            underlain              by     consolidated

hardpan.           Professor          Bowman        testifed         that        Lower       Fred          Burr
Creek c h a n n e l a r i s e s a c o n s i d e r a b l e d i s t a n c e downslope from
where      the      upper         creek        disappears,         and       is        fed    by       water
i m p o r t e d by d i t c h e s from Baggs and Cottonwood C r e e k s , and by
return      flow      and      drainage waters                from      field          i r r i g a t i o n on
r a n c h e s above p l a i n t i f f s ' l a n d .        The t e s t i m o n y o f P r o f e s s o r

Bowman and o t h e r s i n d i c a t e d t h a t i n e x c e s s o f 3 , 5 0 0 m i n e r ' s
i n c h e s of f o r e i g n w a t e r was i n t r o d u c e d e a c h s e a s o n i n t o t h e

Lower F r e d B u r r d r a i n a g e t h r o u g h i r r i g a t i o n d i t c h e s .
          This       testimony            was       corroborated                 by     an    American

Stabilization            and       Conservation            Service          map        and    a       United
States       Geological            Survey         contour         map       of        the    Fred          Burr

d r a i n a g e s , b o t h of which w e r e e n t e r e d i n t o e v i d e n c e w i t h o u t
objection.              Both       maps        clearly      depict           a        distinct         break
between       t h e two s t r e a m c o u r s e s a l o n g t h e e a s t b o u n d a r y o f
Section       26,      Township           8    North,      Range        9    West.            Professor
Bowman a l s o t e s t i f i e d t h a t t h e P o w e l l C o u n t y Water R e s o u r c e s

Survey       book,      which        he       helped      prepare,          reflected             a    clear
d i v i s i o n b e t w e e n t h e two d r a i n a g e s .       The D i s t r i c t C o u r t t o o k
judicial         n o t i c e of     the       S u r v e y book,    which          i s p u b l i s h e d by
t h e S t a t e E n g i n e e r ' s O f f i c e i n H e l e n a , Montana.
          W hold
           e             that      the t r i a l court's             f i n d i n g s of    fact six

and s e v e n a r e s u p p o r t e d by s u b s t a n t i a l c r e d i b l e e v i d e n c e a n d

w i l l n o t be disturbed.

          The     plaintiff          also        objects       to   the       District       Court's

finding         that     the       defendant          established            an    appropriation

based     on b e n e f i c i a l     use      of    1,010 m i n e r ' s           inches,     with     a

p r i o r i t y d a t e of June,           1915.       No o b j e c t i o n was made t o t h e

court's          finding           in      favor        of     the      defendant             of     an

a p p r o p r i a t i o n o f 250 m i n e r ' s      inches with a p r i o r i t y d a t e of

May,     1872.         The     court's           f i n d i n g s make    it    clear       that     the

t o t a l award of         1,260 miner's               i n c h e s of   water       t o defendant

was i n t e n d e d by t h e c o u r t t o r e c o g n i z e t h a t Andrew A.                  Beck,

and     his       grantors           and       predecessors             in        interest         have

consistently            diverted           and      beneficially          used      - of
                                                                                    all             the

a v a i l a b l e w a t e r s o f Upper F r e d B u r r C r e e k s i n c e 1 9 1 5 .               The

d e f e n d a n t p r e s e n t e d f o u r w i t n e s s e s a t t r i a l who t e s t i f e d a t

l e n g t h r e g a r d i n g t h e h i s t o r i c a l u s e o f w a t e r f r o m Upper F r e d

B u r r C r e e k o n t h e Beck r a n c h .             All    t e s t i f i e d t h a t t h e Beck

ranch h a s used           a l l of        t h e w a t e r s o f Upper F r e d B u r r C r e e k

for     irrigation.                The      oldest       witness,          Mr.      Soren      Beck,

testified         that     this         p r a c t i c e was    established          as    early      as

1915.       Viewing t h e r e c o r d i n a l i g h t most f a v o r a b l e t o t h e

prevailing         party,       it       is e v i d e n t t h a t    t h e District C o u r t ' s

f i n d i n g of a 1915 a . p p r o p r i a t i o n of          1,010 m i n e r ' s       i n c h e s by

t h e d e f e n d a n t is s u p p o r t e d b y s u b s t a n t i a l c r e d i b l e e v i d e n c e .

I n r e M a r r i a g e o f P i c k e r i n g (Mont. 1 9 8 4 ) , 6 7 8 P.2d 1146, 41

St.Rep.      6 1 7 ; O v e r t o n v . O v e r t o n (Mont. 1 9 8 3 ) , 674 P.2d 1089,

40 St.Rep.         2047.

          The p l a i n t i f f s       next       contend     that     t h e District          Court

e r r e d i n s u s t a i n i n g t h e o b j e c t i o n s of d e f e n d a n t s t o c e r t a i n
testimony     given    in    deposition        by    Alfred       A.    Bansen.
Defendants objected to Hansen's testimony on grounds that it
was    speculative,    immaterial,         incompetent      and    irrelevant.
Hansen's testimony focused on events occurring in the Fred
Burr    drainage area from 1905-1917, when Hansen was                       from
eight to twenty years of age.               Much of Hansen's testimony
was speculative, and he plainly implied several times during
the course of the deposition that his testimony was based on
vague recollections from his childhood.                   Hansen's testimony
concerning    irrigation      practices      on     Lars Olsen's        land   is
irrelevant because, as the deposition eventually reveals,
the land Hansen was discussing is not owned by Lars Olsen at
all.    Rather, it is part of the Kohrs Ranch, now owned by
the federal government.           Baving carefully reviewed Hansen's
deposition, we        find    no    error     by    the    trial       court   in
sustaining the objections.
        Finally, the plaintiffs argue that the District Court
erred    in   sustaining          the   defendants'          objections        to
introduction of plaintiffs' exhibits I and J.                     Exhibit I is

a warranty deed to plaintiff Lars L. Olsen which purports to
convey a decreed right to 500 miner's                 inches of Fred Burr
Creek waters.       We note that since this case is the only
adjudication of the Fred Burr drainage to date, the deed in
question    could   not have       conveyed a decreed water               right.
Exhibit J is a deed in Lars L. Olsen's chain of title which
purports to convey a water right of 500 miner's inches in
Fred Burr Creek.       Both exhibits were apparently introduced
to establish a 500 miner's inch water right in favor of Lars
L. Olsen.
        Plaintiff   Lars     L.    Olsen    argues    that    Exhibit J        is
admissible because it constitutes a substitute for a notice
of appropriation under        section 89-810, RCM 1947.         Such a
notice, "when duly made, shall be taken and received in all
courts of      this   state   as prima   facie evidence of         the
statements therein contained."       Section 89-814, RCM 1947.
        We find that the deeds do not qualify as notices of
appropriation under section 89-810, RCM 1947.            Even if we
were to consider these deeds as notices of appropriation
pursuant to section 89-810, they are fatally defective and
inadmissible as evidence of an appropriation because they
are executed with unsworn acknowledgements, rather than with
verified affidavits as required by section 89-810.               "This
Court has strictly construed the provisions of section
89-814.    We have held that any nonconformance with section
59-810 renders the notice of appropriation inadmissible as
evidence."     Holmstrom Land Co. v. Meagher Cty. Newlan Creek
Water District (1979), 185 Mont. 409, 427, 605 P.2d 1060,
1070.
        Plaintiff Lars L. Olsen also claims that Exhibit I
should have been admitted because it established that Lower
Fred Burr    Creek channel carried       enough water    to provide
Olsen with 500 miner's inches of water.       Olsen contends that
Exhibit I would therefore tend to establish that Upper Fred
Burr Creek is a tributary to Lower Fred Burr Creek channel,
rather    than a separate drainage.          This   is    a dubious
assertion, since the recitation of a water right in the deed
makes no reference to the source of the waters claimed.             An
overwhelming    volume   of   the   testimony presented    at    trial
indicated that Upper Fred Burr Creek is isolated from Lower
Fred Burr Creek channel, and that the water available in
Lower     Fred Burr          Creek       channel       consists          of   foreign,      waste,

d r a i n a g e and    return        flow waters.           W e need          not address t h e

t e c h n i c a l q u e s t i o n of a d m i s s i b i l i t y w h e r e t h e e f f e c t o f t h e

disallowed         exhibit          is m i n i m a l   in   relation          to      the   overall

w e i g h t of e v i d e n c e .      The f i n d i n g s o f        t h e t r i a l c o u r t would

undoubtedly           be   unaffected          by a d m i s s i o n o f       Exhibit       I.     We

w i l l n o t r e v e r s e o r remand           a r u l i n g of        t h e D i s t r i c t Court

where,      a s here,       it is c l e a r t h a t t h e e v e n t u a l d e c i s i o n w i l l

remain unchanged.                  K i r b y Co. of Bozeman,              Inc.   v.     Employment

S e c u r i t y D i v i s i o n of     t h e Montana S t a t e D e p t .           of   Labor      and

I n d u s t r y (Mont. 1 9 8 0 ) , 614 P . 2 d 1 0 4 0 , 1 0 4 3 , 3 7 S t . R e p .             1255,



          The judgment of t h e D i s t r i c t C o u r t i s , a f f i r m e d .




                                                 Justice        .,

W e concur:



                                                  -
Chief J u s t i c e